DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the amendment filed 12/14/2020.

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/14/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 11, 18 and 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over Urey et al (US 20180003962).

Regarding Claim 1, Urey teaches a display device configured as a head up display for displaying information to a user having an eye at an eye position (abstract; figs. 1-2 and 25), the display device comprising: 

a hardware processor configured to access encoded holographic data of an image (fig. 1, 160; ¶[0118], line 1-7, Electronics module 160 may include any suitable components. For example, in some embodiments, electronics module 160 includes driver circuits to drive point light source 120, and digital processing components to store SLM data and to drive the SLMs 110 with that data. Also for example, electronics module 160 may include a processor and memory, or any other suitable electronics components; ¶[0117], line 1-6, the data on the SLM is a computer-generated holographic image of the virtual scene. The data on the SLM is computed and fed by a 

a laser source configured to generate laser light (fig. 25, 120; ¶[0115], line 1-6, Point light source 120 may include any type of light source. For example, in some embodiments, point light source 120 includes a laser light source);

a spatial light modulator (SLM) configured to receive encoded holographic data of the image from the hardware processor, to receive the laser light and to modulate the laser light based on the encoded holographic data of the image (fig. 25, 110-spatial light modulators (SLM), 120- laser light; please see above cited ¶[0117],  ¶[0118] and ¶[0135]); and 

a partially transparent reflective lens configured to receive the modulated laser light, to reflect the modulated laser light towards the eye position, and to form a holographic image in the form of a reconstructed wavefront based on the modulated laser light, the partially transparent reflective lens being disposed adjacent the eye position (fig. 25, 2510-semitransparent reflector; 210-eye; ¶[0168], line 1-8, the eyepiece lens is replaced by the semi-transparent reflector 2510 placed in front of the 

Regarding Claim 11, Urey teaches a method for using a head-up display device to display information to a user having an eye at an eye position (abstract; figs. 1-2 and 25), the method comprising: 

accessing encoded holographic data of an image (fig. 1, 160; ¶[0118], line 1-7, Electronics module 160 may include any suitable components. For example, in some embodiments, electronics module 160 includes driver circuits to drive point light source 120, and digital processing components to store SLM data and to drive the SLMs 110 with that data. Also for example, electronics module 160 may include a processor and memory, or any other suitable electronics components; ¶[0117], line 1-6, the data on the SLM is a computer-generated holographic image of the virtual scene. The data on the SLM is computed and fed by a computer unit, which can be mounted on frame 102 as electronics module 160, or can be connected to the display device by cable 170 or wireless links; ¶[0135], line 1-16, computer-generated holographic images; a restricted type computer-generated holographic image, which quantizes and encodes the ideal complex-valued computer-generated holographic image, is computed and displayed on 

generating a laser light with a laser source (fig. 25, 120; ¶[0115], line 1-6, Point light source 120 may include any type of light source. For example, in some embodiments, point light source 120 includes a laser light source); 

receiving the encoded holographic data of the image at a SLM (Spatial Light Modulator) of the display device and modulating the laser light with the SLM based on the encoded holographic data of the image (fig. 25, 110-spatial light modulators (SLM), 120- laser light; please see above cited ¶[0117],  ¶[0118] and ¶[0135]); 

reflecting the modulated laser light towards the eye position of the display device with a partially transparent reflective lens of the display device configured to receive the modulated laser light; and forming a holographic image in the form of a reconstructed wavefront based on the modulated laser light, the partially transparent reflective lens being disposed adjacent to the eye position (fig. 25, 2510-semitransparent reflector; 210-eye; ¶[0168], line 1-8, the eyepiece lens is replaced by the semi-transparent reflector 2510 placed in front of the eye. The reflector 2510 can either be a single piece curved component, such as an elliptical or spherical mirror, or it can be a flat component with an array of micromirrors with different tilt angles; ¶[0120], line 1-7, SLM data is precomputed and stored for retrieval at display time. For example, SLM data for an 

Regarding Claim 18, Urey teaches for using a head-up display device to display information to a user having an eye at an eye position (abstract; figs. 1-2, 82 and 86), the method comprising: 

accessing encoded holographic data of an image (fig. 1, 160; ¶[0118], line 1-7, Electronics module 160 may include any suitable components. For example, in some embodiments, electronics module 160 includes driver circuits to drive point light source 120, and digital processing components to store SLM data and to drive the SLMs 110 with that data. Also for example, electronics module 160 may include a processor and memory, or any other suitable electronics components; ¶[0117], line 1-6, the data on the SLM is a computer-generated holographic image of the virtual scene. The data on the SLM is computed and fed by a computer unit, which can be mounted on frame 102 as electronics module 160, or can be connected to the display device by cable 170 or wireless links; ¶[0135], line 1-16, computer-generated holographic images; a restricted type computer-generated holographic image, which quantizes and encodes the ideal complex-valued computer-generated holographic image, is computed and displayed on the SLM; The encoding should be performed such that the resulting noise beams do not enter into the eye);



modulating the laser light with a SLM (Spatial Light Modulator) of the display device based on the encoded holographic data of the image (fig. 25, 110-spatial light modulators (SLM), 120- laser light; please see above cited ¶[0117],  ¶[0118] and ¶[0135]); 

receiving the modulated laser light from the SLM at a first optical coupler of a transparent waveguide of the display device (fig. 83, 120- laser light, 110-SLM, 8110- first optical coupler of a transparent waveguide; fig. 86, 120- laser light, 410-SLM, 8110- first optical coupler of a transparent waveguide); 

transmitting the modulated laser light from the first optical coupler to the second optical coupler via the transparent waveguide (fig. 83, 8110, 8120- second optical coupler; fig. 86, 8110, 8120- second optical coupler); 

directing the modulated laser light towards the eye position from a second optical coupler of the display device (fig. 83, 220; fig. 86, 220; ¶[0122], line 1-7, on the exit pupil plane 220, which is defined as the plane that lies just in front of the user's eye, and corresponds to the expected location of the user's eye pupil 212), and 



Regarding Claim 21, Urey teaches the device of claim 1, wherein the display device is configured as a wearable head up display (figs. 1 and 2; ¶[0506], line 1-3, the near-to-eye display device comprises a headworn device).

Regarding Claim 22, Urey teaches the device of claim 1, wherein the partially transparent reflective lens is within 1 to 5 cm from the eye position (figs. 1 and 2 give an eyeglass for near-to-eye display device, commonly the lens of eyeglass (with 110) is within 1 to 5 cm from the eye position).

Regarding Claim 23, Urey teaches the method of claim 11, wherein the partially transparent reflective lens is within 1 to 5 cm from the eye position (figs. 1 and 2 give an eyeglass for near-to-eye display device, commonly the lens of eyeglass (with 110) is within 1 to 5 cm from the eye position).

.

Claims 1-3, 9-13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (CN 105116546, US equivalent US 20170075113, all the line numbers listed below are line numbers in US 20170075113) in the view of Urey et al (US 20180003962).

Regarding Claim 1, Wu teaches a display device configured as a head up display for displaying information to a user having an eye at an eye position (abstract; fig. 4) comprising:

a hardware processor configured to access data of an image (fig. 1, Image Processing Module; ¶[0004], line 1-4, the navigation module is configured to input to the image processing module navigation data and a spatial position coordinate of the car with respect to a position where navigation information to be executed; ¶[0025], line 11-16, The image processing module can be embodied at least partially in hardware, firmware or software, and for example, the image processing module may comprises a memory, a processor, and a computer executable program stored in the memory and capable of be executed by);
 


a spatial light modulator (SLM) configured to receive the laser light and to modulate the laser light based on the encoded holographic data of the image (fig. 4, 4; ¶[0030], line 1-10, the spatial light modulator 4 is connected to the navigation module and the eye position detecting module, respectively. The spatial light modulator 4 is configured to load the spatial position coordinate of the car with respect to the position where the navigation information is to be executed and the spatial position coordinate of the left and right eyes of the driver with respect to the car onto an optical data field of the navigation information so as to form display information); and 

a partially transparent reflective lens configured to receive the modulated laser light, to reflect the modulated laser light towards the eye position, and to form a holographic image in the form of a reconstructed wavefront based on the modulated laser light, the partially transparent reflective lens being disposed adjacent to the eye position (fig. 4, 9, lights from 4 reflected by 9 to eyes).

But Wu does not specifically disclose that wherein a hardware processor configured to access encoded holographic data of an image; and a spatial light 

However, Urey teaches a display device configured as a head up display for displaying information to a user having an eye at an eye position (abstract; figs. 1-2 and 25), wherein a hardware processor configured to access encoded holographic data of an image (fig. 1, 160; ¶[0118], line 1-7, Electronics module 160 may include any suitable components. For example, in some embodiments, electronics module 160 includes driver circuits to drive point light source 120, and digital processing components to store SLM data and to drive the SLMs 110 with that data. Also for example, electronics module 160 may include a processor and memory, or any other suitable electronics components; ¶[0117], line 1-6, the data on the SLM is a computer-generated holographic image of the virtual scene. The data on the SLM is computed and fed by a computer unit, which can be mounted on frame 102 as electronics module 160, or can be connected to the display device by cable 170 or wireless links; ¶[0135], line 1-16, computer-generated holographic images; a restricted type computer-generated holographic image, which quantizes and encodes the ideal complex-valued computer-generated holographic image, is computed and displayed on the SLM; The encoding should be performed such that the resulting noise beams do not enter into the eye); and a spatial light modulator (SLM) configured to receive encoded holographic data of the image from the hardware processor image (fig. 25, 110-spatial light modulators (SLM), 120- laser light; please see above cited ¶[0117],  ¶[0118] and ¶[0135]); and a laser source configured to generate laser light (fig. 25, 120; ¶[0115], line 

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Wu by the display device of Urey for the purpose of providing of a near-to-eye display device having a large field of view (abstract, line 1-5).

Regarding Claim 2, Wu- Urey combination teaches the display device of claim 1, wherein the partially transparent reflective lens comprises a parabolic lens including a concave side, a convex side, and a partially reflective layer applied to the concave side (fig. 4, 9- partially transparent reflective lens, --lights from 4 reflected by inner surface of 9 to eyes, as disclosed in Wu; --it is well known in the art that the lens can be a parabolic lens, as evidenced by Schowengerdt (US 20150205126), see fig. 22A-Z; ¶[0270] and claims 16 and 30), 

wherein the parabolic lens forms a focus point located around the eye position (¶[0032], line 1-9, the concave mirror 9 is a transflective concave mirror. The transflective concave mirror reflects the light from the second collimator lens group 8 and transmits light from the front of the car and incident to this transflective concave mirror. So, the driver can see the navigation information in a manner of 3D image and the road conditions in front of the car at the same time, as disclosed in Wu),  



Regarding Claim 3, Wu- Urey combination teaches the display device of claim 2, wherein the partially transparent reflective lens is configured to combine external visible light reflected off a physical object that is within a field of a view of the display device with the modulated laser light lens (fig. 4, 4, 9, lights from 4 reflected by the inner surface of 9 to eyes; ¶[0032], line 1-9, the concave mirror 9 is a transflective concave mirror. The transflective concave mirror reflects the light from the second collimator lens group 8 and transmits light from the front of the car and incident to this transflective concave mirror. So, the driver can see the navigation information in a manner of 3D image and the road conditions in front of the car at the same time, as disclosed in Wu).

Regarding Claim 9, Wu- Urey combination teaches the display device of claim 1, wherein the hardware processor comprises an augmented reality application configured to: 
identify a physical object captured by a camera of the display device; 
retrieve an augmented reality content associated with the physical object; identify a depth of the physical object; and 
encode a hologram including a depth of the augmented reality content based on the depth of the physical object, the image including the augmented reality content, the encoded holographic of the image including the depth of the physical object.


Regarding Claim 10, Wu- Urey combination teaches the display device of claim 1, wherein the SLM is a Liquid Crystal on Silicon Spatial Light Modulator (LCOS-SLM) arranged to spatially modulate phase-only (fig. 4, 4, as disclosed in Wu; ¶[0128], line 1-27, SLMs are basically dynamically programmable diffractive optical elements; Reflective SLMs based on Liquid Crystal on Silicon (LCoS) technology can be made to have much smaller pixel pitches, since electronics can be buried under the pixel, as disclosed in Urey).

Regarding Claim 11, Wu- Urey combination teaches a method for using a head-up display device to display information to a user having an eye at an eye position (abstract; fig. 4) comprising:



generating a laser light with a laser source (fig. 4, 4 and light beam from 4; 4- spatial light modulator, which comprising light sources; --it is well known in the art that light sources of spatial light modulators may comprise lasers for its advantages of small volume and high intensity; as evidenced by Mukawa (US 20050140644), fig. 4, 11; fig. 5, 11; 11-semiconductor lasers); 

modulating the laser light with the SLM based on the data of the image (fig. 4, 4; ¶[0030], line 1-10, the spatial light modulator 4 is connected to the navigation module and the eye position detecting module, respectively. The spatial light modulator 4 is configured to load the spatial position coordinate of the car with respect to the position where the navigation information is to be executed and the spatial position coordinate of the left and right eyes of the driver with respect to the car onto an optical data field of the navigation information so as to form display information); 



But Wu does not specifically disclose that wherein receiving the encoded holographic data of the image at a SLM (Spatial Light Modulator) of the display device and modulating the laser light with the SLM based on the encoded holographic data of the image; and forming a holographic image in the form of a reconstructed wavefront based on the modulated laser light.

However, Urey teaches a display device configured as a head up display for displaying information to a user having an eye at an eye position (abstract; figs. 1-2 and 25), wherein receiving the encoded holographic data of the image at a SLM (Spatial Light Modulator) of the display device and modulating the laser light with the SLM based on the encoded holographic data of the image; and forming a holographic image in the form of a reconstructed wavefront based on the modulated laser light (fig. 1, 160; fig. 25, 110-spatial light modulators (SLM), 120- laser light; ¶[0118], line 1-7, Electronics module 160 may include any suitable components. For example, in some embodiments, electronics module 160 includes driver circuits to drive point light source 120, and digital processing components to store SLM data and to drive the SLMs 110 with that data. Also for example, electronics module 160 may include a processor and memory, or any 

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Wu by the display device of Urey for the purpose of providing of a near-to-eye display device having a large field of view (abstract, line 1-5).

Regarding Claim 12, Wu- Urey combination teaches the method of claim 11, wherein the partially transparent reflective lens comprises a parabolic lens including a concave side, a convex side, and a partially reflective layer applied to the concave side (fig. 4, 9- partially transparent reflective lens, --lights from 4 reflected by inner surface of 9 to eyes, as disclosed in Wu; --it is well known in the art that the lens can be a 

wherein the parabolic lens forms a focus point located around the eye position (¶[0032], line 1-9, the concave mirror 9 is a transflective concave mirror. The transflective concave mirror reflects the light from the second collimator lens group 8 and transmits light from the front of the car and incident to this transflective concave mirror. So, the driver can see the navigation information in a manner of 3D image and the road conditions in front of the car at the same time, as disclosed in Wu), 
 
wherein the SLM directs the modulated laser light to the partially reflective layer on the concave side of the parabolic lens (fig. 4, 4, 9, lights from 4 reflected by the inner surface of 9 to eyes, as disclosed in Wu).

Regarding Claim 13, Wu- Urey combination teaches the method of claim 12, further comprising: 
combining an external visible light reflected off a physical object that is within a field of a view of the display device with the modulated laser light using the partially transparent reflective lens (fig. 4, 4, 9, lights from 4 reflected by the inner surface of 9 to eyes; ¶[0032], line 1-9, the concave mirror 9 is a transflective concave mirror. The transflective concave mirror reflects the light from the second collimator lens group 8 and transmits light from the front of the car and incident to this transflective concave 

Regarding Claim 19, Wu- Urey combination teaches the method of claim 11, further comprising:
identifying a physical object captured by a camera of the display device; 
retrieving an augmented reality content associated with the physical object; 
identifying a depth of the physical object; and 
encoding a hologram including a depth of the augmented reality content based on the depth of the physical object, the image including the augmented reality content, the encoded holographic data of the image including the depth of the physical object.
(See above regarding claim 9, this claim comprising processes for an augmented reality application. Head-mounted display for the augmented reality application is well known in the art, see instant application publication, BACKGROUND, ¶[0003]; use of camera in near-to-eye display is disclosed in Urey, see ¶[0584]; also as evidenced by Bohn et al (US 20130208362), abstract, ¶[0026] and fig. 3, with camera 324. – further the portion of this claim is of the intended use of the invention; the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.  MPEP §2106).

Claims 4-7 and 14-17 are rejected under 35 U.S.C. 103 as being obvious over Wu et al (CN 105116546, US equivalent US 20170075113) in the view of Urey et al (US 20180003962), further in the view of He et al (US 20050041297).

Regarding Claim 4, Wu- Urey combination discloses as set forth above but do not specifically disclose that the display device of claim 2, further comprising: an outside layer applied to the concave side of the parabolic lens, the outside layer comprising a polarized element configured to form a transparent element or opaque element in response an electrical signal applied to the polarized element.

However, He teaches a display system (abstract; fig. 10); wherein further comprising: an outside layer applied to the concave side of the parabolic lens, the outside layer comprising a polarized element configured to form a transparent element or opaque element in response an electrical signal applied to the polarized element (fig. 10, 150; ¶[0023], line 1-17, Image combiner 150 may include one or more cholesteric liquid crystal (CLC) layers. In general, the reflectivity of image combiner 150 may be electrically adjustable, which as used herein refers to any user selectable variation in reflectivity, ranging from an "on" state (e.g., about 70% reflectivity or more) to an "off'' state (e.g., about 30% reflectivity or less) and/or including partial reflectivities therebetween; ¶[0031], line 1-10, The polarizing reflection bandwidth and center wavelength of a CLC film 30 generally depends on the molecular pitch distribution profile of the cholesteric liquid crystals).



Regarding Claim 5, Wu- Urey -He combination teaches the display device of claim 4, wherein the electrical signal is based on an identification of a physical object within the field of view of the display device (fig. 2, 112, 130, 105, 150, 120; fig. 10, 150, 120; ¶[0035], line 1-31, an image projection system 110 projects optical information 112 (generally in the form of a virtual image) towards image combiner 150. The optical information is then reflected back towards a user 105 and is generally superimposed with objects 130 in the user's 105 field of view; the reflectivity of image combiner 150 may be adjustably disposed in positions between the off and on states described above, to advantageously control the brightness of the image reflected towards user 105, as disclosed in He). 

Regarding Claim 6, Wu- Urey -He combination the display device of claim 4, wherein the electrical signal is based on an identification of a virtual application mode or an augmented or mixed reality mode, the virtual application mode corresponding to the opaque element, the augmented or mixed reality mode corresponding to the transparent element (fig. 2, 112, 130, 105, 150, 120; fig. 10, 150, 120; ¶[0035], line 1-31, an image 

Regarding Claim 7, Wu- Urey -He combination the display device of claim 1, further comprising:
a display controller coupled to the processor, the laser source, and the SLM, the display controller (fig. 1; fig. 4 of Wu, and fig 2 and fig 10 of He) being configured to: 
receive the holographic data of the image from the processor (fig. 1, Image Processing Module, Navigation Module; ¶[0004], line 1-4, the navigation module is configured to input to the image processing module navigation data and a spatial position coordinate of the car with respect to a position where navigation information to be executed, as disclosed in Wu; ¶[0117], line 1-6, the data on the SLM is a computer-generated holographic image of the virtual scene. The data on the SLM is computed and fed by a computer unit, which can be mounted on frame 102 as electronics module 160, or can be connected to the display device by cable 170 or wireless links, as disclosed in Urey);
generate a first control signal for the laser source (fig. 4, 4 and light beam from 4; 4- spatial light modulator, which comprising light sources, see above regarding claim 1, as disclosed in Wu); 


Regarding Claim 14 Wu- Urey combination discloses as set forth above but do not specifically disclose that the method of claim 12, wherein applying an outside layer is disposed on the concave side of the parabolic lens, the outside layer comprising a polarized element configured to form a transparent element or opaque element in response an electrical signal applied to the polarized element, and wherein the method comprises switching the polarized element between forming the transparent element and forming the opaque element.

However, He teaches a display system (abstract; fig. 10); wherein applying an outside layer is disposed on the concave side of the parabolic lens, the outside layer comprising a polarized element configured to form a transparent element or opaque element in response to an electrical signal applied to the polarized element, and wherein the method comprises switching the polarized element between forming the transparent element and forming the opaque element. (fig. 10, 150; ¶[0023], line 1-17, 

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Wu- Urey combination by the display system of He for the purpose of providing of a display system wherein the reflectivity of the image combine within a narrow spectrum of wavelengths may be electrically controlled over a range from less than about 10% to greater than about 90% (¶[0009], line 1-12).

Regarding Claim 15, Wu- Urey -He combination the method of claim 14, further comprising: identifying a physical object within the field of view of the display device, wherein the switching is based on an identification of the physical object (fig. 2, 112, 130, 105, 150, 120; fig. 10, 150, 120; ¶[0035], line 1-31, an image projection system 110 projects optical information 112 (generally in the form of a virtual image) towards image combiner 150. The optical information is then reflected back towards a user 105 and is generally superimposed with objects 130 in the user's 105 field of view; the reflectivity of image combiner 150 may be adjustably disposed in positions between the 

Regarding Claim 16, Wu- Urey -He combination the method of claim 14, further comprising: identifying a virtual application mode or an augmented or mixed reality mode at the display device, wherein the switching is based on an identification of the virtual application mode or the augmented or mixed reality mode, the virtual application mode corresponding to the opaque element, the augmented or mixed reality mode corresponding to the transparent element (fig. 2, 112, 130, 105, 150, 120; fig. 10, 150, 120; ¶[0035], line 1-31, an image projection system 110 projects optical information 112 (generally in the form of a virtual image) towards image combiner 150. The optical information is then reflected back towards a user 105 and is generally superimposed with objects 130 in the user's 105 field of view; the reflectivity of image combiner 150 may be adjustably disposed in positions between the off and on states described above, to advantageously control the brightness of the image reflected towards user 105, as disclosed in He).

Regarding Claim 17, Wu- Urey -He combination the method of claim 11, further comprising:
receiving the holographic data of the image (fig. 1, Image Processing Module, Navigation Module; ¶[0004], line 1-4, the navigation module is configured to input to the image processing module navigation data and a spatial position coordinate of the car with respect to a position where navigation information to be executed, as disclosed in 

generating a first control signal for a laser source based on the image  (fig. 4, 4 and light beam from 4; 4- spatial light modulator, which comprising light sources, see above regarding claim 1, as disclosed in Wu);

generating a second control signal for the SLM based on the encoded depth data of the image (fig. 4, 4; ¶[0030], line 1-10, the spatial light modulator 4 is connected to the navigation module and the eye position detecting module, respectively. The spatial light modulator 4 is configured to load the spatial position coordinate of the car with respect to the position where the navigation information is to be executed and the spatial position coordinate of the left and right eyes of the driver with respect to the car onto an optical data field of the navigation information so as to form display information, as disclosed in Wu).

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the arguments do not apply to any of the references being used in the current new rejections.

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

 A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  

/JIE LEI/Primary Examiner, Art Unit 2872